

113 HR 3566 IH: Domestic Violence Criminal Disarmament Act of 2013
U.S. House of Representatives
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3566IN THE HOUSE OF REPRESENTATIVESNovember 20, 2013Ms. Moore (for herself, Ms. Edwards, and Ms. Kelly of Illinois) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide for a grant program regarding firearms.1.Short titleThis Act may be cited as the Domestic Violence Criminal Disarmament Act of 2013.2.Grant program regarding firearmsSection 506(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3756(b)) is amended—(1)by striking 1 or more States or units of local government, for 1 or more of the purposes specified in section 501, pursuant to his determination that the same is necessary;(2)by inserting before paragraph (1) the following:(1)1 or more States or units of local government, for 1 or more of the purposes specified in section 501, pursuant to his determination that the same is necessary—;(3)by redesignating paragraph (1) as subparagraph (A);(4)in paragraph (2)—(A)by striking the period at the end and inserting ; or; and(B)by redesignating paragraph (2) as subparagraph (B); and(5)by adding at the end the following:(2)1 or more States, if that State has demonstrated, in the determination of the Attorney General, that the State has adopted policies, procedures, protocols, laws or regulations pertaining to the possession or transfer of firearms or ammunition that—(A)impose restrictions and penalties substantially similar to or more comprehensive than those in paragraphs (8) and (9) of subsection (d) and paragraphs (8) and (9) of subsection (g) of section 922 of title 18, United States Code;(B)require that State and local courts—(i)consider whether an individual being prosecuted for a crime for which the restrictions described in paragraph (1) apply possesses firearms that—(I)have been or are likely to be used to threaten, harass, menace, or harm the victim or the victim’s child; or(II)may otherwise pose a danger to the victim and the victim’s child;(ii)consider whether an individual who is subject to any other protection order as defined by section 2266(s) of title 18, United States Code, or who is subject to any other protection order for which the restrictions described in paragraph (1) do not ordinarily apply possesses firearms that—(I)have been or are likely to be used to threaten, harass, menace, or harm the victim; or(II)may otherwise pose a danger to the victims; and(iii)order the seizure or surrender of firearms and ammunition from individuals subject to the restrictions described in paragraph (1) or any of the findings specified in clause (i) or (ii) of subparagraph (A) or clause (i) or (ii) of subparagraph (B);(C)are designed to ensure that State or local law enforcement execute the seizure or surrender of firearms and ammunition authorized in paragraph (2)(C) when a person subject to a protection order or a person being prosecuted for or convicted of a crime for which the restrictions described in paragraph (1) apply is reported to possess firearms and the firearms are obtained or possessed illegally;(D)provide for the seizure or surrender of firearms and ammunition described in paragraph (2)(C) and return of such firearms and ammunition in a manner that protects the safety of persons victimized by individuals who are subject to protection orders or charged or convicted of a crime for which the restrictions described in paragraph (1) apply; and(E)give State and local law enforcement the authority, to the extent allowable under Federal laws and the United States Constitution, to seize firearms or ammunition when responding to domestic violence situations where there is probable cause to believe such firearms and ammunition are contraband, illegally in the possession of the offender, have been or are likely to be used to threaten, harass, menace, or harm the victim, or may otherwise pose a danger to the victim..